DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it refers to the purported merits and includes two paragraphs.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites "at a position located 1.6 mm on the outer side in the tire radial direction from a groove bottom of the circumferential main groove" in lines 22-23. The antecedent basis for "the circumferential main groove" is unclear because the claim previously recited "at least one circumferential main groove" in line 7. It is unclear whether the imaginary line must extend at a position located 1.6 mm on the outer side of each circumferential main groove or just one of the main grooves. Examiner notes that main grooves do not necessarily have the same depth and it is unclear whether the imaginary line must extend through each of them. For the purpose of examination, the imaginary line is assumed to be positioned from bottom of one of the main grooves.
Claim 7 recites "a tire width direction dimension L from an intersection point P1 between an extension line of the imaginary line and a tread profile line to a ground contact edge" in the last 4 lines. Claim 7 previously recited "an imaginary line that extends in parallel to a tire profile line" in lines 21-22. It is unclear as to how the imaginary line can intersect with the tread profile line when the imaginary line extends in parallel with the tire profile line. Further, Examiner notes that the imaginary line illustrated in 
Claim 7 recites "in the tire meridian cross-sectional view, a ratio UAI/UAO of a cross-sectional area UAI of the undertread rubber in the center region to a cross-sectional area UAO of the underread rubber in the shoulder region being less than 1" in the second to last paragraph. It is unclear whether the areas UAI and UAO are measured in the regions delimited by the imaginary line of the preceding limitation or represent the entire area in the center/shoulder region. Examiner notes that the UAI/UAO limitation is indented separately from the previous CAO/UAO limitation. For the purpose of examination, it is assumed UAI and UAO are areas within regions defined by the imaginary line.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (US 5,567,253) in view of Wada (JP2001-191732, with English machine translation), and further in view of one of Takeuchi (JPH60-189609, with English machine translation) or Noro (JPH02-034405, with English machine translation) and evidenced by Ochi (US 5,785,780).
Regarding claim 7, Iwamura discloses a pneumatic tire comprising a carcass 16, a belt 17, a tread rubber 12 and at least one circumferential groove having a total width of 15% or greater of a ground contact width (col 3, lines 4-39; see 4 grooves in Fig. 1 and groove widths). 
Iwamura does not disclose the tread as comprising an undertread and a cap tread rubber. In the same field of endeavor of pneumatic tires, Wada discloses providing a tread with center region and outer side region wherein the tread rubber comprises a base rubber layer and a cap rubber layer with hardness smaller than the hardness of the base rubber to enhance gripping properties, steering stability, and rolling resistance ([0017,0038]). Wada teaches configuring the base rubber thickness to be greater in the outer side region relative to the center side region to make the lateral force generated from the outer region to be larger, and as a result, the camber thrust can be improved ([0018]). Due to difference in base rubber thickness, the base rubber area on the outer/shoulder side is larger than the base rubber area on the center side (see Fig. 1; [[0017])--thus, UAI/UAO is less than 1. It would have been obvious to a person having ordinary skill in the art at the time of invention to have configure Iwamura with a tread rubber having cap and undertread layers since Wada teaches a tread having a base rubber and cap rubber, wherein the cap is softer than the base, to improve gripping properties, steering stability, rolling resistance, and camber thrust ([0017,0018,0038-0040], Fig. 1).
As to the cross-sectional area ratio of the cap and base CAO/UAO being 0.15 to 0.95 or less, Wada teaches that the ratio of rubber thickness Mb of the base rubber layer and the thickness Mk of the cap rubber layer in the outer region Yo is less than 70/30 ([0039], i.e., the base rubber is at least 30% of the outer region, and gives a specific example of 60/40 in Examples 5, 6). It is noted that this ratio is for the entire outer region Yo and not the region inwards of the imaginary line positioned 1.6 mm above the bottom of the circumferential groove. Iwamura discloses the main grooves as having depths of 8mm (Table 1). Thus, the imaginary line would be positioned at a depth that is 6.4mm below the tread profile (8mm - 1.6mm). Wada teaches the tread as having a thickness To of 14mm in the outer side region Yo (Table 1)--thus, the base is about 5.6 mm thick for a 60/40 Mk/Mb ratio (14*40% = 5.6). Given a 6.4mm imaginary line depth and Wada's 14mm tread thickness, the region below the imaginary line would be 7.6mm thick and the cap/base area ratio would be about 35% ( (7.6-5.6)/5.6; area ratio is approximated 
As to the ratio L/W, Iwamura illustrates the shoulders as having a relatively gentle slope such that an extension of an imaginary line drawn from the groove bottom would intersect with the tire profile at a distance from the ground contact edge, but Iwamura does not expressly disclose the dimensions of the shoulder. In the same field of endeavor of pneumatic tires, Takeuchi teaches providing inclined portions having small grooves in a region extending beyond the tread edge to facilitate overcoming ruts, suppress wandering, and improve drainage performance (lines 46-78). Takeuchi teaches that the width of the inclined portions as 2 to 20% of the tread width l5 (line 46-50). If the shoulder region width W is 25% of the tread width, inclined portions of 2 to 20% TW would yield a L/W ratio range of 0.08 to 0.80, this range overlapping the claimed range. 
Alternatively to Takeuchi, Noro discloses configuring a pneumatic tire such that the shoulder inclination angle is 25 to 35 degrees to enhance high speed durability and hydroplaning characteristics (abstract; lines 74-80). Given an imaginary line disposed at 6.4mm below the tread surface (detailed above) and a shoulder inclination of 25 to 35 degrees, the distance from the tread edge to a drop of 6.4 mm along the tire profile is about 9 to 14mm (6.4mm/tan(25deg) to 6.4/tan(35deg)). Examiner notes that the claim merely recites the tire ground contact width as "divided into four regions" and does not particularly define the width of each region. The shoulder region width W can be defined to meet the requirements of the L/W relationship. Additionally, while Iwamura does not disclose the tread width of the example tire (225/50R16, col 4, line 37), it is conventional for 225/50R16 tires to have tread widths 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire of Iwamura with shoulder shape having L/W ratio of 0.29 to 0.51 in view of one of (1) Takeuchi's teaching to provide an inclined portion having 2 to 20% of the TW at the shoulder edge of a tread to facilitate overcoming ruts, suppress wandering, and improve drainage performance (lines 46-78), said range overlapping the claimed range; or (2) Noro's teaching to configure the shoulder drop with inclination angle of 25 to 35 degrees to enhance high speed durability and hydroplaning characteristics (lines 74-80), this inclination suggesting a drop distance from the tread edge that satisfies the claimed range as detailed above.
Regarding claim 9, Iwamura's circumferential grooves have groove bottom center positions that are located closer to the outer side in the tire width direction that a groove surface center portion (see Fig. 1). While Iwamura does not expressly disclose the GL/GW ratio, Table 1 provides inclination angles and groove dimensions from which one can determine the ratio. For example, in Ex. 1, the groove has width of 8mm, depth of 8mm, angle alpha of 30 degrees, and angle beta of 0 degrees. At 8mm depth, the wall defined by angle alpha narrows the groove width by 4.6 mm (8 * tan(30)) such that the groove bottom has a width of 3.4 mm. The groove center shift GL is 2.3 mm (8/2 - 3.4/2) and GL/GW is about 0.29 (2.3 / 8). 
Regarding claim 10, while Wada does not expressly disclose the UAI/UAO ratio range, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the area ratio as claimed since Wada teaches the center region as having a cap/base rubber thickness relationship of greater than 70/30 and the outer regions as having a cap/base rubber thickness relationship of less than 70/30 to improve camber thrust ([0038-0039]) and the working examples 5,6 
Regarding claim 11, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the hardness difference as 5 to 15 as claimed since Wada discloses the base rubber as having hardness of 64 to 70 degrees, a cap hardness of 62 to 68 degrees and a difference of 2 degrees or more to ensure excellent ground contact and grip, steering stability, and rolling performance ([0038]).

Claim 8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (US 5,567,253) in view of Wada (JP2001-1917320, with English machine translation), and further in view of one of Takeuchi (JPH60-189609, with English machine translation) or Noro (JPH02-034405, with English machine translation) and evidenced by Ochi (US 5,785,780) as applied to claim 7 above, and further in view of Sugitani (JPH06-183214, with English machine translation).
Regarding claim 8, Iwamura discloses four circumferential main grooves but does not disclose the inner grooves as having a width smaller than the groove width of the outer grooves. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the inner grooves to be smaller than the outer grooves since Sugitani, similarly directed towards a tire, teaches setting the inner/outer groove width ratio b/c as 0.60 to 0.90 to improve noise performance without deteriorating steering stability on dry road and wet road surface ([0006,0010]).
Regarding claim 13, Iwamura's circumferential grooves have groove bottom center positions that are located closer to the outer side in the tire width direction that a groove surface center portion (see Fig. 1). While Iwamura does not expressly disclose the GL/GW ratio, Table 1 provides inclination angles and groove dimensions from which one can determine the ratio. For example, in Ex. 1, the groove has width of 8mm, depth of 8mm, angle alpha of 30 degrees, and angle beta of 0 degrees. At 8mm 
Regarding claim 14, while Wada does not expressly disclose the UAI/UAO ratio range, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the area ratio as claimed since Wada teaches the center region as having a cap/base rubber thickness relationship of greater than 70/30 and the outer regions as having a cap/base rubber thickness relationship of less than 70/30 to improve camber thrust ([0038-0039]) and the working examples 5,6 (see Table) disclose base thickness in the outer region that is twice as thick as the base thickness in the center region thus suggesting a ratio of about 0.5.
Regarding claim 15, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the hardness difference as 5 to 15 as claimed since Wada discloses the base rubber as having hardness of 64 to 70 degrees, a cap hardness of 62 to 68 degrees and a difference of 2 degrees or more to ensure excellent ground contact and grip, steering stability, and rolling performance ([0038]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (US 5,567,253) in view of Wada (JP2001-1917320, with English machine translation), and further in view of one of Takeuchi (JPH60-189609, with English machine translation) or Noro (JPH02-034405, with English machine translation) and evidenced by Ochi (US 5,785,780) as applied to claim 7 above, and further in view of Tomoda (US 4282918).
Regarding claim 12, while Iwamura does not disclose the position of the maximum width position of the tire, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the maximums width position to be 0.40 to 0.55 times the section .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamura (US 5,567,253) in view of Wada (JP2001-1917320, with English machine translation), Sugitani (JPH06-183214, with English machine translation), and one of Takeuchi (JPH60-189609, with English machine translation) or Noro (JPH02-034405, with English machine translation) and evidenced by Ochi (US 5,785,780) as applied to claim 15 above, and further in view of Tomoda (US 4282918).
Regarding claim 16, while Iwamura does not disclose the position of the maximum width position of the tire, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the maximums width position to be 0.40 to 0.55 times the section height since Tomoda, similarly directed towards a tire, teaches that from the view point of the entire balance and capacity of the tire, it is especially preferred that the height h of the maximum tire width position be in the range of from 0.52 to 0.54 times the tire section height H (col 9, lines 49-61).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maruoka (JP2003-127614) discloses a tire having cap/base tread wherein the base rubber is harder than the cap rubber and the base rubber has greater area in the shoulder side compared to the center side. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749